Citation Nr: 1116741	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-47 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for esophagitis and prepyloric stomach ulcer, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for degenerative osteoarthritis and degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease with limited flexion, right knee patellofemoral joint, currently rated as 10 percent disabling. 

4.  Entitlement to an increased rating for degenerative joint disease with limited extension, right knee, currently rated as 10 percent disabling. 

5.  Entitlement to an increased rating for degenerative joint disease with limited flexion, left knee patellofemoral joint, currently rated as 10 percent disabling. 

6.  Entitlement to an increased rating for degenerative joint disease with limited extension, left knee, currently rated as 10 percent disabling. 

7.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran had active duty for training from December 1983 to May 1984, and active service from May 1985 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's esophagitis and prepyloric stomach ulcer is manifested by frequent episodes of diarrhea, abdominal tenderness, and bowel gas discomfort, all treated by a twice-daily regimen of omeprazole, but no evidence of anemia or weight loss.

2.  The Veteran's degenerative osteoarthritis and degenerative disc disease of the lumbar spine is manifested by thoracolumbar flexion to 70 degrees at worst, but no anklyosis of the thoracolumbar or entire spine, and no incapacitating episodes of intervertebral disc syndrome.

3.  The Veteran's right knee degenerative joint disease is manifested by x-ray evidence of arthritis, flexion to 110 degrees, extension to 4 degrees, but no functional loss beyond that contemplated by the currently assigned rating.

4.  The Veteran's left knee degenerative joint disease is manifested by x-ray evidence of arthritis, flexion to 90 degrees, extension to 4 degrees, but no functional loss beyond that contemplated by the currently assigned rating.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for esophagitis and prepyloric stomach ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).

2.  The criteria for an increased rating for degenerative osteoarthritis and degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

3.  The criteria for an increased rating for degenerative joint disease with limited flexion, right knee patellofemoral joint have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010). 

4.  The criteria for an increased rating for degenerative joint disease with limited extension, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

5.  The criteria for an increased rating for degenerative joint disease with limited flexion, left knee patellofemoral joint, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

6.  The criteria for an increased rating for degenerative joint disease with limited extension, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A January 2009 letter satisfied the duty to notify provisions, including notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in February 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The February 2009 VA examination addressed the Automated Medical Information Exchange (AMIE) worksheets fully, recording both the Veteran's reported symptoms and any objectively-documented clinical findings.  Further, the examiner noted, with respect to each issue on appeal, the effect of each disability on the Veteran's employment.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  The recorded history of a disability must be reviewed to make the most accurate evaluation, but the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Esophagitis and prepyloric stomach ulcer

The Veteran's esophagitis and prepyloric stomach ulcer is rated as 20 percent disabling under Diagnostic Code 7305.  

A 20 percent rating is assigned for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.  A 40 percent rating is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Id.  

At the February 2009 VA examination, and at May 2008, January 2009, June 2009 VA outpatient visits, the Veteran reported taking omeprazole twice daily to prevent recurrent diarrhea.  His health is somewhat impaired due to the frequent diarrhea episodes, as well as abdominal tenderness, aural bowel sounds, and bloating due to bowel gas, all of which he reported in July 2009 and December 2009 lay statements.  However, malnutrition, anemia and weight loss are not documented in the VA examination report or in the VA outpatient treatment records.  The Veteran also denied nausea and vomiting at a January 2009 VA outpatient visit and during the February 2009 VA examination, when he noted that these symptoms also did not occur during the incapacitating episodes.  Further, the Veteran reported at the February 2009 VA examination that he had one period per year of incapacitation due to stomach disease, lasting 10 or more days, but the rating criteria for the next highest rating requires at least four of these type of episodes.  The evidence of record thus does not support greater than a 20 percent rating under Diagnostic Code 7305.

Other diagnostic codes pertaining to the stomach and gastrointestinal tract have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Diagnostic Code 7308 evaluates based on episodes of epigastric distress with characteristic circulatory symptoms or manifestations to include diarrhea or weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2010).  However, this Diagnostic Code is intended to rate residuals of gastrectomy (partial or total stomach removal), and the evidence does not reflect that the Veteran has undergone this procedure.  Accordingly, Diagnostic Code 7308 is not applicable.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative osteoarthritis and degenerative disc disease, lumbar spine

The Veteran's degenerative osteoarthritis and degenerative disc disease of the lumbar spine is rated as 20 percent disabling under Diagnostic Code 5242.  

Spine disorder diagnostic codes, including Diagnostic Code 5242, are subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula assigns a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  38 C.F.R. § 4.71a, General Rating Formula (2010).

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine, a 50 percent rating is assigned for unfavorable anklyosis of the entire thoracolumbar spine, and the maximum 100 percent rating is assigned for unfavorable anklyosis of the entire spine.  Id.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

At the February 2009 VA examination, thoracolumbar flexion was to 80 degrees, and the examiner indicated that there was no anklyosis or abnormal spinal curvatures.  Accordingly, the evidence does not support a rating greater than a 20 percent rating under the General Rating Formula.

Whether the Veteran's degenerative osteoarthritis and degenerative disc disease of the lumbar spine results in functional loss has also been reviewed.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  At the February 2009 VA examination, there was objective evidence of pain on active range of motion, and objective evidence of pain following repetitive motion with respect to flexion.  However, pain on flexion began at 70 degrees.  To merit the next higher rating on the basis of functional loss, forward flexion must be limited to 30 degrees or less due to pain.  The examiner also noted that the range of motion was not otherwise limited, nor was there weakness, fatigue, incoordination, or other factors resulting in functional loss not already contemplated by the assigned 20 percent rating.  Accordingly, the evidence does not support a rating greater than 20 percent on the basis of functional loss.

Consideration has been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  At the February 2009 VA examination, motor and sensory examination of the lower extremities resulted in fully normal clinical findings, and the Veteran has not reported radiculopathy or neuropathy of the extremities.  The Veteran denied bladder dysfunction at the February 2009 VA examination; he reported experiencing a small amount of fecal incontinence with gas or straining, but only with episodes of diarrhea caused by his gastrointestinal disability.  The erectile dysfunction reported at the February 2009 VA examination was found by the VA examiner as not due to the Veteran's spine disability.  Accordingly, the evidence does not support separate ratings for neurologic manifestations.

Intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.  However, at the February 2009 VA examination, the examiner indicated that there were no incapacitating episodes of spine disease.  Consideration of the Formula for Rating Intervertebral Disc Syndrome is thus not required.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


Right Knee

A 10 percent rating is in effect for degenerative joint disease with limited flexion of the right knee patellofemoral joint under Diagnostic Code 5260.  

Diagnostic Code 5260 assigns 10, 20, and 30 percent ratings when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

A January 2009 statement from the Veteran's VA physician indicates that degenerative arthritis of the right knee had been found on x-ray.  At the February 2009 VA examination, flexion of the right knee was to 110 degrees.  Although the evidence supports a 10 percent rating based on objective evidence of degenerative arthritis, the Veteran's right knee flexion was not limited to 30 degrees or less.  Accordingly, the evidence does not support greater than a 10 percent rating under Diagnostic Code 5260.  

A 10 percent rating is also in effect for degenerative joint disease with limited extension of the right knee under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261; VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (September 17, 2004).  Diagnostic Code 5261 provides 10, 20, 30, 40, and 50 percent ratings when extension of the knee is limited to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, extension of the right leg was not limited to 10 degrees or more at any time during the appeal period; at the February 2009 VA examination, extension was limited to 4 degrees.  Thus, an increased rating under Diagnostic Code 5261 is not for assignment.  Id. 

Other potentially applicable diagnostic codes have been considered.  See Schafrath, 1 Vet. App. at 595.  However, the February 2009 examination report indicates that there was no evidence of anklyosis on clinical evaluation, and the evidence does not show dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).  Thus, these diagnostic codes are not for application.  

Right knee instability or subluxation is also not objectively shown.  At the February 2009 VA examination, the Veteran reported giving way and instability, with episodes of dislocation or subluxation once or twice a year.  However, the reported instability could not be recreated on physical examination.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Because there is no objectively demonstrated instability of the right knee, an increased or separate evaluation is not for assignment.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). 

The evidence of record also does not reflect that the Veteran's right knee disabilities result in a level of functional loss meriting greater than the two separate 10 percent ratings currently assigned.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  During the February 2009 VA examination, objective range of motion testing did not show that the right knee range of motion was additionally limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  There is no evidence that the documented symptomatology constituted functional loss beyond that contemplated by the assigned ratings.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Accordingly, the evidence does not support ratings greater than those currently assigned on the basis of functional loss.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings for the Veteran's right knee disabilities are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Left Knee

A 10 percent rating is in effect for degenerative joint disease with limited flexion of the left knee patellofemoral joint.  A January 2009 statement from the Veteran's VA physician indicates that degenerative arthritis of the left knee had been found on x-ray.  At the February 2009 VA examination, flexion of the left knee was to 90 degrees.  Although the evidence supports a 10 percent rating based on objective evidence of degenerative arthritis, the Veteran's left knee flexion was not limited to 30 degrees or less.  Accordingly, the evidence does not support greater than a 10 percent rating for left leg limitation of flexion under Diagnostic Code 5260.  

A 10 percent rating is also in effect for degenerative joint disease with limited extension of the left knee under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261; VAOGCPREC 9-2004.  However, extension of the left leg was not limited to 10 degrees or more at any time during the appeal period; at the February 2009 VA examination, extension was limited to 4 degrees.  Thus, an increased rating under Diagnostic Code 5261 is not for assignment.  Id. 

Other potentially applicable diagnostic codes have been considered.  See Schafrath, 1 Vet. App. at 595.  May 2008, January 2009, and June 2009 VA outpatient treatment records, as well as the Veteran's VA physician's January 2010 statement, noted a torn medial meniscus as documented in a July 2009 magnetic resonant imaging test.  An increased rating has been considered based on this evidence under Diagnostic Code 5258, which addresses dislocation of the semilunar cartilage (meniscus).  Diagnostic Code 5258 provides a 20 percent rating when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  While the Veteran has reported frequent left knee pain, and locking episodes several times a year, no meniscus or patellar abnormality was noted on physical examination.  Thus, an increased rating under Diagnostic Code 5258 is not for application.  The evidence of record also does not show anklyosis of the left knee, removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263.

Left knee instability or subluxation is also not shown.  The Veteran reported instability during the February 2009 VA examination, and in his July 2009 notice of disagreement.  However, instability and subluxation were not found on clinical examination at the VA examination, or noted in any of the VA outpatient treatment records associated with the claims file.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Because there is no objectively demonstrated instability of the left knee, an increased or separate evaluation is not for assignment.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604. 

The evidence of record also does not reflect that the Veteran's left knee disabilities result in a level of functional loss meriting greater than the two separate 10 percent ratings currently assigned.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  During the February 2009 VA examination, objective range of motion testing did not show that the left knee range of motion was additionally limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  There is no evidence that the documented symptomatology constituted functional loss beyond that contemplated by the assigned ratings.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Accordingly, the evidence does not support ratings greater than those currently assigned on the basis of functional loss.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings for the Veteran's left knee disabilities are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Considerations

Consideration has also been given regarding whether any of the assigned schedular ratings are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected gastrointestinal, spine, and knee disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

An increased rating for esophagitis and prepyloric stomach ulcer is denied.

An increased rating for degenerative osteoarthritis and degenerative disc disease of the lumbar spine is denied.

An increased rating for degenerative joint disease with limited flexion, right knee patellofemoral joint is denied.

An increased rating for degenerative joint disease with limited extension, right knee, is denied.

An increased rating for degenerative joint disease with limited flexion, left knee patellofemoral joint, is denied.

An increased rating for degenerative joint disease with limited extension, left knee, is denied.


REMAND

A TDIU claim is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the objective evidence of record and the Veteran's assertions, the issue of TDIU has been reasonably raised and is properly before the Board.

However, further development is necessary prior to adjudicating the TDIU claim.  TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

Service connection is in effect for esophagitis and prepyloric stomach ulcer, rated as 20 percent disabling; degenerative osteoarthritis and degenerative disc disease of the lumbar spine, rated as 20 percent disabling; degenerative joint disease with limited flexion, right knee patellofemoral joint, rated as 10 percent disabling; degenerative joint disease with limited extension, right knee, rated as 10 percent disabling; degenerative joint disease with limited flexion, left knee patellofemoral joint, rated as 10 percent disabling; degenerative joint disease with limited extension, left knee, rated as 10 percent disabling; sternum fracture, noncompensably rated; and left testicle hydrocele, noncompensably rated.  

Review of the record also shows only intermittent employment.  The Veteran's application for state disability benefits dated in 2006 is of record, but it is noted in the February 2009 VA examination report that he had been employed full-time in a housekeeping capacity since 2007.  However, the Veteran reported in his July 2009 notice of disagreement that "had to resign from [employment] because my supervisor wanted me to get up on a step ladder and clean a vent.  I refused so the next day I resigned my position, so that I would not be put in [the] predicament to hurt my self (sic) worse . . . I am not employed now."  The evidence dated subsequent to July 2009 does not indicate that the Veteran has been employed since that time.  

Given the evidence demonstrating that the Veteran is currently not employed, has had previous periods of unemployment reasonably due to service-connected disabilities, and has alleged that he is unemployable due to those disabilities, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation, or otherwise preclude substantially gainful employment.

Accordingly, the issue of entitlement to TDIU is remanded for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the impact of all of his service-connected disabilities on his employability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  The examiner may, but need not, conduct physical examinations or testing of the Veteran for any or all of his various service-connected disabilities.  

All service-connected disabilities (esophagitis and prepyloric stomach ulcer; degenerative osteoarthritis and degenerative disc disease of the lumbar spine; degenerative joint disease with limited flexion, right knee; degenerative joint disease with limited extension, right knee; degenerative joint disease with limited flexion, left knee patellofemoral joint; degenerative joint disease with limited extension, left knee; sternum fracture; and left testicle hydrocele) must be considered in determining the Veteran's employability.  

The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide a detailed rationale for all opinions stated.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


